                        Case 2:20-cv-01819-JCM-BNW Document 17 Filed 06/03/21 Page 1 of 6




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 07254
                    2 Josh.aicklen@lewisbrisbois.com
                      SHARON A. PARKER
                    3 Nevada Bar No. 08274
                      Sharon.parker@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant GMRI, INC. d/b/a
                    7 THE OLIVE GARDEN ITALIAN
                      RESTAURANT
                    8
                                               UNITED STATES DISTRICT COURT
                    9
                                                     DISTRICT OF NEVADA
                   10

                   11
                         RACHEL W. KOVAR,                                 CASE NO. 2:20-cv-01819-JCM-BNW
                   12
                                           Plaintiffs,
                   13                                                     [PROPOSED] STIPULATION AND
                                   vs.                                    ORDER TO EXTEND DISCOVERY
                   14                                                     DEADLINES
                         GMRI, INC. d/b/a THE OLIVE GARDEN
                   15    ITALIAN RESTAURANT, a Florida
                         foreign corporation; DOE Individuals I           [THIRD REQUEST]
                   16    through X; and ROE Corporations and
                         Organizations I through V, inclusive,
                   17
                                           Defendants.
                   18

                   19            COME NOW, Defendant GMRI, INC. d/b/a THE OLIVE GARDEN ITALIAN
                   20 RESTAURANT (“Defendant”) and Plaintiff RACHEL W. KOVAR (“Plaintiff”), by and

                   21 through their respective counsel of record, and pursuant to LR 6-1 and LR 26-3, hereby

                   22 stipulate and request that all current discovery deadlines in the above-captioned case be

                   23 continued for a period of sixty (60) days. In addition, the parties request that all other

                   24 future deadlines contemplated by the Scheduling Order be extended pursuant to Local

                   25 Rule. In support of this Stipulation and Request, the parties state as follows

                   26            1.        On September 30, 2020, Defendant filed its Petition for Removal regarding
                   27 Eighth Judicial District Court Case No. A-20-820490-C. [ECF No. 1]

                   28 ///
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4845-7297-8668.1
ATTORNEYS AT LAW
                        Case 2:20-cv-01819-JCM-BNW Document 17 Filed 06/03/21 Page 2 of 6




                    1            2.        On September 30, 2020, Defendant answered Plaintiff’s Complaint in the

                    2 federal court action. [ECF No. 5]

                    3            3.        On October 13, 2020, the parties conducted an initial FRCP 26(f)

                    4 conference.

                    5            4.        On October 16, 2020, Plaintiff served her FRCP 26 Initial Disclosures on

                    6 Defendant.

                    7            5.        On October 27, 2020, Defendant served its FRCP 26 Initial Disclosures on

                    8 Plaintiff.

                    9            6.        On October 27, 2020, the parties filed a Stipulated Discovery Plan and

                   10 Scheduling Order. [ECF No. 9]

                   11            7.        On October 29, 2020, the parties submitted the Joint Status Report as

                   12 ordered by ECF No. 6. [ECF No. 10]

                   13            8.        On November 3, 2020, Plaintiff served interrogatories and requests for

                   14 production of documents on Defendant.

                   15            9.        On November 11, 2020, Defendant served interrogatories, requests for

                   16 admissions, and requests for production of documents on Plaintiff.

                   17            10.       On November 12, 2020, the Court denied the parties’ Discovery Plan and

                   18 Scheduling Order [ECF No. 9] and issued the currently operative Scheduling Order. [ECF

                   19 No. 11]

                   20            11.       On December 2, 2020, Defendant served it responses to Plaintiff’s written

                   21 discovery requests.

                   22            12.       On December 7, 2020, Plaintiff’s counsel requested, and Defendant’s

                   23 counsel agreed to, an extension for Plaintiff to respond to Defendant’s written discovery

                   24 requests.

                   25            13.       On December 28, 2020, Plaintiff served her responses to Defendant’s

                   26 written discovery requests.

                   27 ///
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-7297-8668.1                                2
                        Case 2:20-cv-01819-JCM-BNW Document 17 Filed 06/03/21 Page 3 of 6




                    1            14.       On January 7, 2021, the proposed Stipulation and Order to Extend

                    2 Discovery Deadlines [First Request] was submitted to the Court [ECF No. 12].

                    3            15.       On January 11, 2021, the Court issued the Stipulation and Order to Extend

                    4 Discovery Deadlines [First Request] [ECF No. 13].

                    5            16.       On January 14, 2021 Plaintiff served her First Supplemental Response to

                    6 Defendant, GMRI, Inc. d/b/a The Olive Garden Italian Restaurant Request for Production

                    7 of Documents.

                    8            17.       On January 27, 2021, Defendant GMRI, Inc. d/b/a The Olive Garden Italian

                    9 Restaurant took Plaintiff’s deposition.

                   10            18.       On March 10, 2021, Plaintiff issued a Notice of Taking Deposition of Billy

                   11 Poston, scheduled for April 8, 2021, at 10:00 a.m.

                   12            19.       On May 13, 2021, Plaintiff served her Second Supplement to Initial

                   13 Disclosures Pursuant to FRCP 26(a)(1).

                   14                                        DISCOVERY REMAINING

                   15            1.        Plaintiff will take the deposition of Defendant’s employee witness involved in

                   16 the subject accident.

                   17            2.        The parties will designate initial expert witnesses.

                   18            3.        The parties will designate rebuttal expert witnesses.

                   19            4.        The parties will take the depositions of the designated expert witnesses.

                   20            5.        The parties will take the depositions of any and all other witnesses garnered

                   21 through discovery.

                   22            6.        The parties will continue to gather relevant records.

                   23                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                   24            Pursuant to Local Rule 26-3, the parties aver that good cause exists for the

                   25 following requested extension. This Request for an extension of time is not sought for any
                   26 improper purpose or other purpose of delay. Rather, it is sought by the parties solely for

                   27 the purpose of allowing sufficient time to conduct discovery. Although Plaintiff’s
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-7297-8668.1                                   3
                        Case 2:20-cv-01819-JCM-BNW Document 17 Filed 06/03/21 Page 4 of 6




                    1 deposition has been taken and the deposition of Billy Poston was scheduled for April 8,

                    2 2021, nonetheless, the COVID-19 pandemic has slowed the parties’ ability to streamline

                    3 discovery.            The parties are engaged in settlement negotiations and have agreed to

                    4 continue Mr. Poston’s deposition and expert discovery to see if this case may be

                    5 resolved.            To that extent, the parties have scheduled mediation with The Honorable

                    6 Trevor Atkin at Advanced Resolution Management for June 17, 2021. This was the first

                    7 date that Mr. Atkin and the parties were all available for mediation. The parties would like

                    8 additional time to exhaust settlement negotiations prior to having to incur the expense

                    9 and time associated in preparing for expert discovery.

                   10            Pursuant to the above, the parties have conferred and request an extension of the

                   11 current deadlines as they will not currently suffice for the logistics of this case.

                   12                  EXTENSION OR MODIFICATION OF THE DISCOVERY PLAN AND
                                                       SCHEDULING ORDER
                   13
                                 LR 26-3 governs extensions of the Discovery Plan and Scheduling Order. Any
                   14
                        stipulation or motion to extend or modify that Discovery Plan and Scheduling Order must
                   15
                        be made no later than twenty-one (21) days before the expiration of the subject deadline
                   16
                        and must comply fully with LR 26-3.
                   17
                                 This is the third request for extension of time in this matter. The parties respectfully
                   18
                        submit that the reasons set forth above constitute compelling reasons for the extension.
                   19
                                 The following is a list of the current discovery deadlines and the parties’ proposed
                   20
                        extended deadlines:
                   21
                         Event                                    Current Deadline             Proposed Deadline
                   22
                         Expert Disclosure pursuant                June 28, 2021                 August 27, 2021
                   23
                         to FRCP 26(a)(2)
                   24
                         Rebuttal Expert Disclosure                 July 28, 2021              September 27, 2021
                   25    pursuant to FRCP 26(a)(2)
                   26    Discovery Cut-off                        August 27, 2021               October 26, 2021
                   27    Dispositive Motions                    September 27, 2021             November 29, 2021
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-7297-8668.1                                4
                        Case 2:20-cv-01819-JCM-BNW Document 17 Filed 06/03/21 Page 5 of 6




                    1    Joint Pretrial Order                 October 27, 2021            December 27, 2021
                    2

                    3            WHEREFORE, the parties respectfully request that all current discovery deadlines
                    4 in the above-captioned case be continued for a period of sixty (60) days, as outlined in

                    5 accordance with the table above.

                    6 DATED this 3rd day of June, 2021.                   DATED this 3rd day of June, 2021.
                    7 LEWIS BRISBOIS BISGAARD &                           O’REILLY LAW GROUP, LLC
                      SMITH LLP
                    8

                    9
                        /s/ Josh Cole Aicklen                             /s/ Timothy R. O’Reilly
                   10 JOSH COLE AICKLEN                                   TIMOTHY R. O’REILLY, ESQ.
                      Nevada Bar No. 07254                                Nevada Bar No. 8866
                   11 SHARON A. PARKER                                    O’REILLY LAW GROUP, LLC
                      Nevada Bar No. 08274                                325 S. Maryland Parkway
                   12 6385 S. Rainbow Boulevard, Suite 600                Las Vegas, NV 89101
                      Las Vegas, Nevada 89118
                   13
                                                                          GERALD I. GILLOCK, ESQ.
                   14 Attorneys for Defendant                             Nevada Bar No. 51
                      GMRI, INC. d/b/a THE OLIVE GARDEN                   GERALD I. GILLOCK & ASSOCIATES
                   15 ITALIAN RESTAURANT                                  428 South Fourth Street
                                                                          Las Vegas, NV 89101
                   16
                                                                          SAMUEL MIREJOVSKY, ESQ.
                   17                                                     Nevada Bar No. 13919
                   18                                                     ASHLEY M. WATKINS, ESQ.
                                                                          Nevada Bar No. 13981
                   19                                                     SAM & ASH, LLP
                                                                          1108 S. Casino Center
                   20                                                     Las Vegas, NV 89104
                   21                                                     Attorneys for Plaintiff
                   22                                                     RACHEL W. KOVAR

                   23                                            ORDER
                   24            IT IS SO ORDERED.
                   25            DATED this ___
                                            8th day of Jun, 2021.
                   26

                   27                                                            U.S. MAGISTRATE JUDGE
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-7297-8668.1                             5
